Case 19-05172-lrc   Doc 28    Filed 03/31/20 Entered 03/31/20 19:33:15      Desc Main
                              Document      Page 1 of 19




  IT IS ORDERED as set forth below:



  Date: March 31, 2020

                                                           _____________________________________
                                                                      Lisa Ritchey Craig
                                                                 U.S. Bankruptcy Court Judge

 _______________________________________________________________


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                     :       CASE NUMBERS
                                      :
LATIRA SHAYONICA BANKS                :       BANKRUPTCY CASE
                                      :       13-77274-LRC
        Debtor.                       :
_____________________________         :
                                      :
NEIL C. GORDON, Chapter 7 Trustee for :       ADVERSARY PROCEEDING
the Estate of Latira Shayonica Banks, :       NO. 19-05172-LRC
                                      :
        Plaintiff,                    :
                                      :
        v.                            :
                                      :
WELLS FARGO BANK, N.A., and           :       IN PROCEEDINGS UNDER
UNITED STATES DEPARTMENT OF           :       CHAPTER 7 OF THE
HOUSING AND URBAN                     :       BANKRUPTCY CODE
DEVELOPMENT,                          :
                                      :
        Defendants.                   :

                                       ORDER

      Before the Court is a Partial Motion to Dismiss Complaint (Doc. 11) (the “Motion”)
Case 19-05172-lrc       Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15        Desc Main
                                 Document      Page 2 of 19




filed by the United States of America on behalf of the United States Department of Housing

and Urban Development (“HUD”). The Motion arises in connection with a Complaint

(Doc. 1) filed by Neil C. Gordon (“Plaintiff”), the Chapter 7 Trustee for the Estate of Latira

Shayonica Banks for avoidance of a post-petition transfer and damages arising from a

violation of the automatic stay. This matter constitutes a core proceeding, over which this

Court has subject matter jurisdiction. See 28 U.S.C. §§ 1334; 157(b)(2)(A).

   I.       Procedural History

         Plaintiff initiated this adversary proceeding against Wells Fargo Bank, N.A. (“Wells

Fargo”) and HUD by filing the Complaint on April 8, 2019. On May 28, 2019, HUD filed

the Motion seeking partial dismissal of the Complaint. On July 25, 2019, Plaintiff filed a

Response to the Motion (Doc. 19) (the “Response”). Then, on August 8, 2019, HUD filed

a Reply to the Plaintiff’s Response (Doc. 21) (the “Reply”).

   II.      Introduction and Background

         Latria Shayonica Banks (the “Debtor”) filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code (Doc. 1, Case No. 13-77274-LRC) on December 20,

2013 (the “Petition Date”). In her Bankruptcy Schedules, the Debtor listed a sole ownership

interest in real property located at 456 Crested View Drive, Loganville, Georgia 30052 (the

“Property”). The Debtor indicated that Wells Fargo held a first priority lien on the Property

in the amount of $85,873. Additionally, through an amendment to her Schedules, the

                                              2
Case 19-05172-lrc           Doc 28       Filed 03/31/20 Entered 03/31/20 19:33:15                       Desc Main
                                         Document      Page 3 of 19




Debtor claimed a homestead exemption in the Property of $13,727 pursuant to O.C.G.A. §

44-13-100(a)(1).

         After the Petition Date, the Debtor and Wells Fargo entered into a Loan Modification

Agreement (Security Deed) (the “Loan Modification”). This Loan Modification, dated

December 23, 2013, was executed on January 26, 2014, but was not recorded until August

18, 2014. Through the Loan Modification, the Debtor’s pre-petition arrears on the mortgage

owed to Wells Fargo were made subject to a junior Security Deed of Trust (the “Junior

Security Deed”) in favor of HUD. This Junior Security Deed, also dated December 23,

2013, and executed on January 26, 2014, was recorded on June 3, 2014.

         Based on his initial investigations, Plaintiff determined that the Property was worth

$129,000. Further, an initial title report confirmed that Wells Fargo was the only lienholder

on the Property, and the payoff statements from Wells Fargo indicated there was equity in

the Property. 1 Accordingly, Plaintiff began efforts to sell the Property. This prompted a

series of litigation between the Debtor and Plaintiff, which caused the bankruptcy estate to

incur in excess of $30,000 in professional fees. After the resolution of this litigation with

the Debtor, Plaintiff obtained an updated title report for the Property in April of 2018.




1
  Plaintiff alleges in the complaint that he was provided a payoff statement prior to the March 1, 2018 mortgage
payment being due which reflected that the payoff of Wells Fargo’s mortgage was $82,845.63. See Complaint, Doc.
1 at ¶ 25. This payoff amount did not include the pre-petition arrears that had been reallocated to the Junior Security
Deed in favor of HUD.
                                                          3
Case 19-05172-lrc           Doc 28      Filed 03/31/20 Entered 03/31/20 19:33:15                     Desc Main
                                        Document      Page 4 of 19




Through this second title report, Plaintiff discovered the existence of the Loan Modification

and Junior Security Deed (collectively referred to as the “Post-Petition Transactions”).

After discovering the Post-Petition Transactions, Plaintiff realized that there was almost

$15,000 less equity in the Property than he initially anticipated, due to Wells Fargo’s pre-

petition arrears being reallocated to HUD’s junior note and deed. Had Wells Fargo

disclosed its pre-petition arrears or the existence of the Post-Petition Transactions, Plaintiff

would not have expended attorney’s fees and other professional fees in an attempt to sell

the Property.

        Plaintiff contends that the execution and recordation of the Loan Modification

Agreement and Junior Security Deed were violations of the automatic stay of 11 U.S.C. §

362(a). 2 Through the Complaint, Plaintiff alleges that these violations of the automatic stay

caused the bankruptcy estate to incur the $30,000 in professional fees. Accordingly, the

Complaint seeks recovery of actual damages and punitive damages pursuant to 11 U.S.C.

§ 362(k). 3 The Complaint also seeks avoidance of the Post-Petition Transactions pursuant

to § 549, recovery of the Post-Petition Transactions pursuant to § 550, and preservation of

the avoided Post-Petition Transactions pursuant to § 551.


2
  The Complaint also contends that the Post-Petition Transactions constitute violations of O.C.G.A. § 16-14-4(a)
(“Georgia’s RICO Statute”). However, the Complaint only asserts the claim for violation of Georgia’s RICO Statute
against Wells Fargo because “HUD is immune from a civil RICO suit.” See Complaint at ¶ 61 (citing Kentucky v.
Graham, 473 U.S. 159, 167 (1985); McLean v. Obama, 2015 WL 3966426, at *2 (E.D. La. June 30, 2015)).
3
  All further references to § are to the Bankruptcy Code, title 11 of the United States Code unless otherwise noted.

                                                         4
Case 19-05172-lrc       Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15       Desc Main
                                 Document      Page 5 of 19




          Through the Motion, HUD seeks dismissal of Plaintiff’s claim for violation of the

automatic stay because it contends Plaintiff is not an “individual” entitled to recover

damages under § 362(k). Alternatively, if Plaintiff’s claim for violation of the automatic

stay is not dismissed, HUD contends that Plaintiff’s request for punitive damages against

HUD is precluded by sovereign immunity and the application of § 106(a)(3), and, therefore,

must be dismissed. HUD also seeks dismissal of Plaintiff’s claim for avoidance,

preservation, and recovery of the Post-Petition Transactions because Plaintiff’s claim for

avoidance under § 549 is time-barred pursuant to § 549(d).

   III.      Motion to Dismiss Standard

          HUD seeks dismissal of the Complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, made applicable to this adversary proceeding by Rule 7012(b) of

the Federal Rules of Bankruptcy Procedure, for “failure to state a claim upon which relief

can be granted.” See FED. R. CIV. P. 12(b)(6). When considering whether to dismiss a

complaint for failure to state a claim upon which relief can be granted, the Court must

accept as true all factual allegations set forth in the complaint and, on the basis of those

facts, determine whether the plaintiff is entitled to the relief requested. The Court must

draw all reasonable inferences in the light most favorable to the non-moving party. See Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 554-56 (2007); Daewoo Motor America Inc. v.

General Motors Corp., 459 F.3d 1249, 1271 (11th Cir. 2007); Hill v. White, 321 F.3d 1334,

                                              5
Case 19-05172-lrc        Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15        Desc Main
                                  Document      Page 6 of 19




1335 (11th Cir. 2003); Grossman v. Nationsbank, Nat’l Ass’s, 225 F.3d 1228, 1231 (11th

Cir. 2000); Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273, n. 1 (11th Cir. 1999).

   IV.      Discussion

               A. Plaintiff’s Claim for Violation of the Automatic Stay

         HUD contends that Plaintiff’s claim for damages under § 362(k) must be dismissed

because Plaintiff is not an “individual.” Section 362(k) states that: “an individual injured

by any willful violation of a stay provided by this section shall recover actual damages,

including costs and attorneys’ fees, and, in appropriate circumstances, may recover punitive

damages.” While the term “individual” is not defined in the Bankruptcy Code, many courts

have held that § 362(k) remedies are not available to Chapter 7 trustees in their capacities

as trustees of a debtor’s bankruptcy estate. See Gordon v. Taylor (In re Taylor), 430 B.R.

305, 314-15 (Bankr. N.D. Ga. 2010) (“In addition to [the Chapter 7] Trustee’s lack of

injury, recovery under § 362(h) [which is now located in § 362(k)] is limited to

individuals… [w]hile a trustee can be an ‘individual’ if the trustee is a natural person (as

opposed to, e.g., a corporate entity), the individual’s status as trustee precludes any finding

that the trustee suffered any damages as an individual, because any harm suffered in the

form of costs and attorney’s fees is actually incurred by a thing, viz., the bankruptcy estate,

and not by the trustee as a natural person.” (quoting Havelock v. Taxel (In re Pace), 67 F.3d

187, 192 (9th Cir. 1995)); Gordon v. White (In re Morgenstern), 542 B.R. 650, 659 (Bankr.

                                              6
Case 19-05172-lrc     Doc 28    Filed 03/31/20 Entered 03/31/20 19:33:15         Desc Main
                                Document      Page 7 of 19




D.N.H. 2015) (“The Court agrees with the cases that apply the more narrow definition of

individual, because a trustee represents the bankruptcy estate, not herself as an individual.

Accordingly, the Court finds that the Trustee may not seek relief under § 362(k).”).

Additionally, the Eleventh Circuit Court of Appeals, in agreeing with the narrow

interpretation of the term “individual,” has held that a corporate debtor “is not an

‘individual’ entitled to relief under 11 U.S.C. § 362(h) [now § 362(k)].” Jove Eng’g Inc. v.

IRS, 92 F.3d 1539, 2560 (11th Cir. 1996).

       In response, Plaintiff contends that he is entitled to recover damages for violations

of the automatic stay under § 105(a), which states, in relevant part, that: “[t]he court may

issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” In support of this argument, Plaintiff cites cases which have held

that the court may award a Chapter 7 trustee damages for violations of the automatic stay

as sanctions pursuant to § 105(a). See In re Taylor, 430 B.R. at 316 (“Courts have found

that otherwise ineligible parties under § 362(h) [now § 362(k)] may recover sanctions under

§ 105. If the automatic stay provision is violated, courts may award damages under the

separate statutory contempt power of § 105.” (citing Havelock, 67 F.3d at 193)). HUD, in

its Reply, contends that the United States Supreme Court case of Law v. Siegel, 571 U.S.

415 (2014), precludes the use of § 105(a) to award damages to a non-individual for

violations of the automatic stay.

                                             7
Case 19-05172-lrc        Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15        Desc Main
                                  Document      Page 8 of 19




       In Law, the Supreme Court held that § 105(a) “does not allow the bankruptcy court

to override explicit mandates of other sections of the Bankruptcy Code” and that a

bankruptcy court “may not contravene specific statutory provisions” when exercising its

statutory authority under § 105(a) or its inherent powers. Law, 571 U.S. at 421. In that case,

a Chapter 7 debtor had fraudulently represented on his bankruptcy schedules that there was

a lien on his property, which left no equity available for creditors. Id. at 419. This resulted

in the Chapter 7 Trustee expending over $500,000 in attorney’s fees to overcome the

debtor’s fraudulent misrepresentations. Id. at 420. Therefore, the bankruptcy court granted

the Chapter 7 trustee’s motion to surcharge the Debtor’s $75,000 homestead exemption and

make those funds available for the payment of the attorney’s fees incurred on behalf of the

estate. Id. However, the Supreme Court held that, in granting the surcharge motion, the

bankruptcy court “contravened a specific provision of the [Bankruptcy] Code” because §

522(k) provides that exempt property “is not liable for payment of any administrative

expense” except for specific exceptions listed in the statute, which were not applicable in

that case. Id. at 422.

       Here, HUD contends that the Supreme Court’s holding in Law prohibits Plaintiff

from seeking damages for violations of the automatic stay under § 105(a) because § 362(k)

states that only an “individual injured by any willful violation of a stay” may recover

damages. Thus, HUD contends that an award of damages for a violation of the automatic

                                              8
Case 19-05172-lrc           Doc 28       Filed 03/31/20 Entered 03/31/20 19:33:15                     Desc Main
                                         Document      Page 9 of 19




stay under § 105(a) to a non-individual would “contravene” § 362(k) of the Bankruptcy

Code.

         At least one bankruptcy court directly facing this issue has concluded that the

Supreme Court’s holding in Law does not prohibit an award of damages to a Chapter 7

trustee under § 105(a) for willful violations of the automatic stay. In re Arthur B. Adler and

Associates, Ltd., 588 B.R. 864, 873-74 (Bankr. N.D. Ill. 2018) (concluding that Law “did

not strip bankruptcy courts of their authority pursuant to 11 U.S.C. § 105(a)” but “merely

requires a bankruptcy court to be mindful of the remedies it crafts to avoid contravening

the Bankruptcy Code”). Additionally, numerous cases decided after Law, including a case

from this district, 4 have held that non-individuals may recover damages for violations of

the automatic stay under § 105(a). See Unlimited Homes, Inc. v. Bank of New York Mellon

(In re Unlimited Homes, Inc.), 2018 WL 1054095, at *3 (Bankr. N.D. Ga. Feb. 23, 2018)

(Hagenau, C.J.) (“[A]ccording to well established Eleventh Circuit precedent, [p]laintiff

cannot seek damages under [§] 362(k) since [p]laintiff is not an individual. Accordingly,

the complaint will be dismissed to the extent it seeks monetary damages arising from

alleged violations of the automatic stay under [§] 362(k). Plaintiff’s claim for damages can,


4
  HUD cites an earlier case from this district which, after noting the Supreme Court’s holding in Law, stated that
“[s]ince [§] 362(k) makes clear that only injured individuals may pursue damages, allowing another entity to pursue
damages for a stay violation effectively circumvents the limitation of [§] 362(k).” Gebhardt v. McKeever (In re
McKeever), 550 B.R. 623, 643 (Bankr. N.D. Ga. 2016) (Hagenau, C.J.). However, this language is dictum since
McKeever ultimately concluded that “the estate [was] not the party injured by the Debtor’s stay violation” and, thus,
the Chapter 7 trustee in that case was not entitled to recover damages for the debtor’s stay violation.
                                                          9
Case 19-05172-lrc     Doc 28    Filed 03/31/20 Entered 03/31/20 19:33:15         Desc Main
                                Document     Page 10 of 19




however, survive under [§] 105(a).” (citing Jove, 92 F.3d at 1554)); In re Morgenstern, 542

B.R. at 659 (“The Court’s finding that the [t]rustee may not avail herself of § 362(k) does

not affect the Court’s decision in a practical way. The Court may sanction [the defendant]

for violating the automatic stay under § 105.”); Barnard v. Town of Huntington (In re Joe’s

Friendly Serv. & Son, Inc.), 553 B.R. 207, 216 (Bankr. E.D.N.Y. 2016) (“Section 362(k)

applies solely to individuals, and does not extend to entities like the [d]ebtors, which are a

limited partnership and a corporation. For debtors other than individuals, their rights can

be redressed through contempt proceedings or similar proceedings under § 105(a),

Bankruptcy Rule 9020 and the Court’s inherent authority to redress violations of the

automatic stay.” (citations omitted)); In re Nicole Gas Production, Ltd., 519 B.R. 723, 737

(Bankr. S.D. Ohio 2014) (“Under § 105(a), the Court has the authority to use its civil

contempt powers to compensate trustees for damages incurred as a result of violations of

the automatic stay.”); Johnson v. Edwards Family Partnership, LP (In re Cmty. Home Fin.

Servs., Inc.), 583 B.R. 1, 113 (Bankr. S.D. Miss. 2018) (“Even assuming that only natural

persons in their individual capacities have standing under § 362(k), this Court and others

have awarded damages to trustees and corporate debtors for stay violations under §

105(a).”); Wiscovitch-Rentas v. Liberty Mut. Ins. Co. (In re Fiddler Gonzalez & Rodriguez,

P.S.C.), 415 F. Supp. 3d. 297, 302 (D.P.R. 2019) (“The [t]rustee’s exclusion from [§]

362(k) does not end the matter, however, since the Court may independently punish

                                             10
Case 19-05172-lrc          Doc 28      Filed 03/31/20 Entered 03/31/20 19:33:15                    Desc Main
                                       Document     Page 11 of 19




violations of the automatic stay under [§] 105.”); Farrar v. Lee (In re Gold Strike Heights

Homeowners Ass’n), 2017 WL 1457940, at *2 (B.A.P. 9th Cir. Apr. 24, 2017) (“Chapter 7

trustees, as representatives of bankruptcy estates, however, are excluded from § 362(k).

Instead, they must rely on ‘the civil contempt remedy provided by § 105(a).” (citations

omitted)).

        Accordingly, the Court does not agree with HUD’s contention that Law precludes

an award of damages to Plaintiff for violations of the automatic stay under § 105(a). Law’s

direct holding is that a bankruptcy court cannot use § 105(a) to “contravene specific

statutory provisions” of the Bankruptcy Code—that is, a bankruptcy court cannot “take[]

[an] action that the [Bankruptcy] Code prohibits.” Law 571 U.S. at 421. In that case, the

Supreme Court found that a bankruptcy court’s order surcharging a debtor’s homestead

exemptions to pay for professional fees incurred by the bankruptcy estate “contravened”

the Bankruptcy Code because § 522(k) provides that exempt property “is not liable for

payment of any administrative expense.” 5 Id. at 422. Here, § 362(k) provides that “an

individual injured by any willful violation of the automatic stay… shall recover actual

damages” and this Court has held that a Chapter 7 trustee is not an “individual” for purposes

of this statute. In re Taylor, 430 B.R. at 315 (noting the Eleventh Circuit’s narrow


5
  Section 522(k) does provide specific exceptions to this general rule that exempt property is not liable for
administrative expenses, but those exceptions were not applicable in Law. See 11 U.S.C. § 522(k); Law, 571 U.S. at
422.
                                                       11
Case 19-05172-lrc     Doc 28    Filed 03/31/20 Entered 03/31/20 19:33:15         Desc Main
                                Document     Page 12 of 19




interpretation of the term “individual” in Jove, 92 F.3d at 1551). However, there is no

provision in the Bankruptcy Code which “prohibits” an award of damages to non-

individuals for violations of the automatic stay. Accordingly, the Court concludes that the

holding in Law does not prohibit an award of damages to Plaintiff for willful violations of

the automatic stay.

       Moreover, the Eleventh Circuit Court of Appeals has held that bankruptcy courts

may award monetary damages for violations of the automatic stay to non-individuals under

§ 105(a). See Jove, 92 F.3d. at 1554 (“[W]e conclude [that] § 105(a) grants courts

independent statutory powers to award monetary and other forms of relief for automatic

stay violations to the extent such awards are ‘necessary or appropriate’ to carry out the

provisions of the Bankruptcy Code.” “[T]he plain meaning of § 105(a) encompasses any

type of order, whether injunctive, compensative or punitive, as long as it is ‘necessary or

appropriate to carry out the provisions of’ the Bankruptcy Code. We must construe § 105(a)

by this plain meaning unless such construction presents ‘the rare case [] in which literal

application of [the] statute will produce a result demonstrably at odds with the intention of

its drafters.’” (emphasis in original) (citations omitted)). While it is possible that Law may

call into question the Eleventh Circuit’s holding in Jove, “absent further direction from the

Supreme Court or the Eleventh Circuit, the [C]ourt will” continue to permit an award of

damages to non-individuals under § 105(a) where “necessary or appropriate” pursuant to

                                             12
Case 19-05172-lrc         Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15      Desc Main
                                   Document     Page 13 of 19




Jove which is still “current Eleventh Circuit law.” Schlotter v. Walsh, 2005 WL 1051183,

*2 (M.D. Fla. 2005) (noting that Leatherman v. Tarrant County Narcotics Intelligence &

Coordination Unit, 507 U.S. 163 (1993) “calls into question the validity of imposing a

heightened pleading standard in any § 1983 case,” but continuing to “apply the heightened

standard where appropriate under current Eleventh Circuit law” “absent further direction

from the Supreme Court or the Eleventh Circuit.”)

       Therefore, while Plaintiff is not an “individual” for purposes of § 362(k), see In re

Taylor, 430 B.R. at 315, Plaintiff may, nonetheless, seek recovery of damages for violations

of the automatic stay pursuant to the Court’s statutory contempt powers under § 105(a). See

Jove, 92 F.3d. at 1554.

       Alternatively, HUD seeks dismissal of Plaintiff’s claims for punitive damages

because it contends that an award of punitive damages against the United States, or its

agencies, is precluded by sovereign immunity and the application of § 106(a)(3). In his

Response, Plaintiff does not address this argument. Additionally, the Complaint does not

allege that HUD has waived its sovereign immunity. Section 106(a)(1) provides, in relevant

part, that “sovereign immunity is abrogated as to a governmental unit to the extent set forth

in this section with respect to… Section[] 105…” However, § 106(a)(3) further provides,

in relevant part, that:

       The court may issue against a governmental unit an order, process, or

                                              13
Case 19-05172-lrc     Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15         Desc Main
                               Document     Page 14 of 19




       judgment… including an order or judgment awarding a money recovery, but
       not including an award of punitive damages.

(emphasis added). Accordingly, the Court finds that Plaintiff’s claim against HUD for

punitive damages arising from its alleged violation of the automatic stay must be dismissed.

See Jove, 92 F.3d at 1555 (“By its plain meaning, § 106(a) unequivocally waives sovereign

immunity for court-ordered monetary damages under § 105, although such damages must

not be punitive.” (emphasis added) (citing to § 106(a)(3)).

       For these reasons, the Court finds that HUD’s request to dismiss Plaintiff’s claim

for actual damages arising from HUD’s alleged violation of the automatic stay should be

denied. While Plaintiff is not an “individual” for purposes of § 362(k), he may nonetheless

recover damages for willful violations of the automatic stay under § 105(a). Therefore, the

Court will consider Plaintiff’s claim against HUD for its alleged willful violation of the

automatic stay as a claim for sanctions pursuant to § 105(a). However, Plaintiff’s claim for

punitive damages against HUD for its alleged violation of the automatic stay must be

dismissed pursuant to § 106(a)(3).

              B. Plaintiff’s Claim for Avoidance of the Post-Petition Transactions

       HUD contends that Plaintiff’s claims for avoidance, preservation, and recovery of

the Post-Petition Transactions under §§ 549, 551, and 550 must be dismissed because




                                            14
Case 19-05172-lrc           Doc 28     Filed 03/31/20 Entered 03/31/20 19:33:15                      Desc Main
                                       Document     Page 15 of 19




Plaintiff’s claim for avoidance under § 549 is time barred pursuant to § 549(d). 6 Section

549(d) provides that “[a]n action or proceeding under this section may not be commenced

after the earlier of—(1) two years after the date of the transfer sought to be avoided; or (2)

the time the case is closed or dismissed.” Accordingly, because the Complaint alleges that

the Post-Petition Transactions occurred in 2013 and 2014, and because the Complaint was

not filed until April 8, 2019, HUD contends that Plaintiff’s avoidance claim under § 549 of

the Bankruptcy Code is time barred. In his Response, Plaintiff contends that the avoidance

claim is not time barred because the allegations of the Complaint raise issues of equitable

tolling. However, in its Reply, HUD contends that the allegations made in the Complaint

are insufficient to establish any concealment or fraud by HUD that would justify equitable

tolling.

        “The common law doctrine of equitable tolling is ‘read into every federal statute of

limitation’ including the statute of limitation found in 11 U.S.C. § 549(d).” Slone v.

Anderson (In re Anderson), 511 B.R. 481, 498 (Bankr. S.D. Ohio 2013) (citations omitted).

To invoke the doctrine, “the following elements are required to be proved by the party

seeking the equitable tolling: (1) [a] wrongful concealment by the defending party; (2)

[f]ailure of a party to discover the operative facts within the limitation period; [and] (3)



6
 HUD contends that because Plaintiff’s recovery and preservation claims under §§ 550 and 551 “hinge on [Plaintiff’s]
success with respect to” the avoidance claim under § 549, these claims must also be dismissed.
                                                        15
Case 19-05172-lrc      Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15           Desc Main
                                Document     Page 16 of 19




[t]he party’s due diligence to discover the facts.” Rathbone v. Lake (In re Consolidated

Partners Inv. Co.), 156 B.R. 982, 984 (Bankr. N.D. Ohio 1993) (citing Chrysler Workers

Assn. v. Chrysler Corp., 663 F. Supp. 1134, 1151 (N.D. Ohio 1986)).

       Here, through the Complaint, Plaintiff alleges that the Junior Security Deed granted

in favor of HUD was executed and recorded post-petition without court approval. See

Complaint at ¶ 29. Further, Plaintiff alleges that HUD “secretly entered into and recorded

the [Junior Security] Deed.” See id. at 30. Additionally, Plaintiff alleges that he conducted

an initial title report on the Property, which did not reveal the existence of the Junior

Security Deed because it was not recorded until June 3, 2014. See id. at 17, 31. Finally,

Plaintiff alleges that he did not become aware of the Junior Security Deed until he obtained

an updated title report on the Property in April of 2018. See id. at 27.

       Accordingly, Plaintiff has alleged sufficient facts to show (1) due diligence to

discover the facts—as Plaintiff conducted an initial title report on the Property; (2) lack of

actual knowledge of the operative facts within the limitation period—as Plaintiff did not

learn of the Junior Security Deed until April of 2018; and (3) wrongful concealment by

HUD—as the Junior Security Deed was: (a) obtained post-petition without court approval;

(b) not recorded until nearly six months after it was executed; and (c) entered into and

recorded “secretly.” While Plaintiff may be unable to show any wrongful concealment at

trial, the Court finds that the Complaint alleges sufficient facts to justify the application of

                                              16
Case 19-05172-lrc       Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15           Desc Main
                                 Document     Page 17 of 19




equitable tolling. Moreover, because the “applicability of equitable tolling is a fact based

decision,” see In re Anderson, 511 B.R. at 498, such a determination may be more

appropriately addressed through summary judgment or at trial rather than on a motion to

dismiss, see Barr v. Charterhouse Group Int’l, Inc. (In re Everfresh Beverages, Inc.), 238

B.R. 558, 577 (Bankr. S.D.N.Y. 1999) (declining to determine if equitable tolling applied

because “[t]hese issues can only be analyzed after a thorough factual inquiry and are,

therefore, not properly addressed on a motion to dismiss”).

        For these reasons, the Court finds that Plaintiff has alleged sufficient facts, if proven

at trial, to warrant equitable tolling of the 2-year limitation period provided by § 549(d).

Accordingly, the Court finds that HUD’s request to dismiss Plaintiff’s claims for avoidance,

preservation, and recovery under §§ 549, 550, and 551 should be denied.

   V.      Conclusion

        In sum, the Court finds that, although Plaintiff is not an individual for purposes of

§ 362(k), he may, nonetheless, seek damages for HUD’s alleged willful stay violation as

sanctions under § 105(a). However, pursuant to § 106(a)(3), Plaintiff is precluded from

seeking punitive damages against HUD. Thus, the Court concludes that HUD’s request to

dismiss Plaintiff’s claim for damages arising from its alleged violation of the automatic

stay should be denied, but that HUD’s request to dismiss Plaintiff’s claim against it for

punitive damages should be granted. The Court further finds that, through the Complaint,

                                               17
Case 19-05172-lrc     Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15          Desc Main
                               Document     Page 18 of 19




Plaintiff has alleged sufficient facts to warrant equitable tolling of the 2-year limitation

period provided by § 549(d). Therefore, the Court finds that HUD’s request to dismiss

Plaintiff’s claims for avoidance, preservation, and recovery under §§ 549, 550, and 551

should be denied. Accordingly, for the reasons stated herein,

       IT IS HEREBY ORDERED that the Partial Motion to Dismiss Complaint (Doc. 11)

(the “Motion”) filed by the United States of America on behalf of the United States

Department of Housing and Urban Development (“HUD”) is GRANTED IN PART and

DENIED IN PART, as further stated herein;

       IT IS FURTHER ORDERED that Plaintiff’s claim against HUD for willful violation

of the automatic stay will be considered by the Court as a claim for sanctions under § 105(a)

without the need for the filing of an amended complaint;

       IT IS FURTHER ORDERED that Plaintiff’s claim against HUD for punitive

damages is DISMISSED;

       IT IS FURTHER ORDERED that HUD’s request to dismiss Plaintiff’s claims for

avoidance, preservation, and recovery under §§ 549, 550, and 551 is DENIED.

                                 END OF DOCUMENT




                                             18
Case 19-05172-lrc    Doc 28   Filed 03/31/20 Entered 03/31/20 19:33:15   Desc Main
                              Document     Page 19 of 19




Distribution List

Neil C. Gordon
Arnall Golden Gregory LLP
Suite 2100
171 17th Street, NW
Atlanta, GA 30363

Andres H. Sandoval
United States Attorney's Office
Suite 600
75 Ted Turner Drive SW
Atlanta, GA 30303




                                         19
